DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 9, and 14 are amended. Claims 2, 5, 10, and 15 were previously canceled. As a result, claims 1, 3-4, 6-9, 11-14 and 16-20 (Renumbered as Claims 1-16) are allowed over the prior art of record.

Response to Amendment
Applicant’s arguments filed on December 14th, 2020, with respect to the claims under 35 U.S.C 103 have been fully considered and persuasive. The rejection of the previous Office Action has been withdraw. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After a thorough search, examination and persuasive amendment and in light of prior arts of record, claims 1, 3-4, 6-9, 11-14 and 16-20 are allowed over the prior art of record.
Based on the applicant’s amendment and clarification on the record and in light of the prior arts of record, U.S Patent Application Publication 2006/0218210 issued to Sarma et al. (hereinafter as “Sarma”) in view of U.S Patent Application Publication 2007/0011213 issued to Burton et al. (hereinafter as “Burton”) in further view of U.S Patent Application Publication 2007/0067584 issued to Yoshiaki Muto et al. (hereinafter 

receiving, from the second server, a request for updates to the second replica, wherein the request for updates is received after the second server initiates a heal operation automatically in response to coming back from a powered down state, and wherein the second server determines, during the heal operation, that the first server has updates pertaining to the second replica; and transmitting the first update and the second update to the second server, wherein the second server is to perform the heal operation and update the bitmap corresponding to the second replica of the file to match a combination of bits present in a bitmap corresponding to the first replica of the file.

With regards to the above limitation, U.S Patent Application Publication 2006/0218210 issued to Sarma et al. (hereinafter as “Sarma”) teaches an invention providing an apparatus that includes a primary node, a secondary node, and intermediate node where data is synchronously copied from the primary node to the intermediate node and then the data is eventually copied from the intermediate node to the secondary node. As indicated below, applicant’s drawing of Fig. 3, shows a client transmitting data to Server A to Server B. 


    PNG
    media_image1.png
    704
    538
    media_image1.png
    Greyscale

Accordingly, Sarma teaches writing data from the client device to the primary data and then sending acknowledgement where the data is received from the primary node as similar to applicant’s invention as indicated in Fig. 3 of Sarma’s drawings.


    PNG
    media_image2.png
    619
    467
    media_image2.png
    Greyscale

Sarma is the closest prior art to teach the first server to teach receive a first update to the first replica to update a log to reflect the first update to be performed to the Therefore, the data 125 becomes part of the data set 160 a in the primary node 105). Sarma also indicates teaching the accumulated updates to the second server (See Sarma: [0066]: The intermediate node 110 can then later send the buffered data to the secondary node 115, after the connection between the intermediate node 110 and secondary node 115 has been restored (or after the secondary node 115 has been restored after failure)). Sarma does not teach the secondary node in which initiates a heal operation in which automatically comes back from recovery and then determining the heal process to update the accumulate updates from the primary server.  Sarma does not teach the novelty of the invention of the combination of receiving, from the second server, a request for updates to the second replica, wherein the request for updates is received after the second server initiates a heal operation automatically in response to coming back from a powered down state… the second server is to perform the heal operation and update the bitmap corresponding to the second replica of the file to match a combination of bits present in a bitmap corresponding to the first replica of the file). As the asynchronous updates, the self-healing aspect can cause a storage to be brought up to date with the accumulated updates where the second host is performing a heal operation and updating the bitmap corresponding to the second replica of the file to match a combination of bits present in the bitmap that corresponds to the first replica managed by the primary host in such improve the technology of receiving updates in a well-

In addition to the above limitation, U.S Patent Application Publication 2007/0011213 issued to Burton et al. (hereinafter as “Burton”) teaches asynchronous data replication in which includes the primary host to asynchronously transmit write and sync commands for each write and the secondary host would receive the writes and determine how to set the second replica as unavailable and update the bitmap accordingly to determine whether the update has been applied or not before making determination to send a new write command to be deliver. 

Burton is the closest prior art to teach the above recited limitation, as Burton teaches “generating an instruction to set a second replica of the file stored on a second server… to an out-of-date state (See Burton: [0066]; Referring to FIG. 8, the method begins with the secondary host 1 waiting for a write or sync command from the primary host at step 50. Once received, the secondary host 1 determines the command type at step 52… If no data structures are available, the secondary host 1 rejects the write command at step 78, discards the write command at step 80, and waits for the next command at step 50. Regardless of whether the data set ID is new or not, the method goes to step 58 where the secondary host 1 reads the sequence number and at step 60 sets the identifier bitmap bit position from 0 to 1). Burton does not teach the new , wherein the request for updates is received after the second server initiates a heal operation automatically in response to coming back from a powered down state… the second server is to perform the heal operation and update the bitmap corresponding to the second replica of the file to match a combination of bits present in a bitmap corresponding to the first replica of the file). As the asynchronous updates, the self-healing aspect can cause a storage to be brought up to date with the accumulated updates where the second host is performing a heal operation and updating the bitmap corresponding to the second replica of the file to match a combination of bits present in the bitmap that corresponds to the first replica managed by the primary host in such improve the technology of receiving updates in a well-organized matter in such provide efficient recovery utilizing the bitmap when receiving data in such when a new batch of data is arrived, the bitmap would determine how to process the information in such provides an efficient self-performed file replication system. 

Finally, with regards to the above limitation, U.S Patent Application Publication 2007/0067584 issued to Yoshiaki Muto et al. (hereinafter as “Muto”) teaches reducing the load of data being deliver from the host to the secondary volume. The host performs request for the primary and secondary volume as shown below in Fig. 8.


    PNG
    media_image3.png
    672
    455
    media_image3.png
    Greyscale

Muto is the closet prior art to teach receiving request for the replica and indicating whether the update regarding to the second server has set the second replica on the second server in which sets the replica to an out-of-date state. Muto indicates on [0140]-[0141]; Next, at a state b, the primary and secondary device states are “ACT-INACT”. That is, upon recognition of the failure in the secondary system, the host 300 updates the V state management information 305 so that the corresponding secondary volume 52 is blocked (updates the device state from “ACT” to “INACT”). Next, in S5, for the primary volume 51 taken as a target, the host 300 transmits a synchronization instruction for return to a redundant state to the host I/F control unit 111 of the primary storage apparatus 100. In S6, upon reception of the synchronization request from the host 300, the primary storage apparatus 100 checks the target secondary volume 52 through the inter-storage communicating unit 122 and the communication link 403. As shown on Fig. 6, of Muto’s drawing shows the primary and secondary servers interacting. The secondary JNL 62 goes offline in which allows the primary JNL 61 to 


    PNG
    media_image4.png
    352
    690
    media_image4.png
    Greyscale

Muto does not explicitly teach the combination of receiving, from the second server, a request for updates to the second replica, wherein the request for updates is received after the second server initiates a heal operation automatically in response to coming back from a powered down state… the second server is to perform the heal operation and update the bitmap corresponding to the second replica of the file to match a combination of bits present in a bitmap corresponding to the first replica of the file). As the asynchronous updates, the self-healing aspect can cause a storage to be brought up to date with the accumulated updates where the second host is performing a heal operation and updating the bitmap corresponding to the second replica of the file to match a combination of bits present in the bitmap that corresponds to the first replica managed by the primary host in such improve the technology of receiving updates in a well-organized matter in such provide efficient recovery utilizing the bitmap when receiving data in such when a new batch of data is arrived, the bitmap would determine how to process the information in such provides an efficient self-performed file replication system. 


    PNG
    media_image5.png
    551
    678
    media_image5.png
    Greyscale

As indicates in Fig. 1, Gordon teaches replication between the databases, where the active servers would deploy and add and remove data between the servers and that a local replication can be pause or suspended during the duration of synchronization and resume when reactivated (See Gordon [0050], “Therefore, a synchronization of databases prior to the activation of the local replication is required. This synchronization makes DB(k,k) identical to DB(k,a). In order to perform this synchronization with no race problems when updating the database, the DB(a,a)→DB(k,a) static replication may be suspended for the duration of the synchronization. It should be resumed after the local replication is activated. This causes all pending transactions (that were applied to DB(a,a) while the replication was suspended) to be copied through the replication pipes). Gordon fails to teach the combination of receiving, from the second server, a request for updates to the second replica, wherein the request for updates is received after the second server initiates a heal operation automatically in response to coming back from a powered down state… the second server is to perform the heal operation and update the bitmap corresponding to the second replica of the file to match a combination of bits present in a bitmap corresponding to the first replica of the file). As the asynchronous updates, the self-healing aspect can cause a storage to be brought up to date with the accumulated updates where the second host is performing a heal operation and updating the bitmap corresponding to the second replica of the file to match a combination of bits present in the bitmap that corresponds to the first replica managed by the primary host in such improve the technology of receiving updates in a well-organized matter in such provide efficient recovery utilizing the bitmap when receiving data in such when a new batch of data is arrived, the bitmap would determine how to process the information in such provides an efficient self-performed file replication system.

Further, Vaidya teaches performing an instantaneous restore of a database where the system intercepts the database request for restoring based on the number of data pages. As data are being copy asynchronously with the database itself and processing the transaction, the asynchronous copies that are not copied would be read from a bitmap with pages that written in the system. The bitmap determines whether the 

    PNG
    media_image6.png
    601
    676
    media_image6.png
    Greyscale

Vaidya is the closest prior art to indicate a bitmap to determine whether data has been written to prevent redundant to be written into the system (See Vaidya [0049], “During this period of asynchronous copying, SQL Server DBMS 100 may request pages from data files 101 (operation 605). These requests are intercepted by the mini-filter driver 105, which performs a “lookup” in “data pages written” bitmap 107 (operation 606) to determine if the page is already in data files 101. If not, the data page is sourced from backup file 103 (operations 607 and 609) and “data pages written” bitmap 107 is updated accordingly). Vaidya does not explicitly teach the combination of receiving, from the second server, a request for updates to the second replica, wherein the request for updates is received after the second server initiates a heal operation automatically in response to coming back from a powered down state… the second server is to perform the heal operation and update the bitmap corresponding to the second replica of the file to match a combination of bits present in a bitmap corresponding to the first replica of the file). As the asynchronous updates, the self-healing aspect can cause a storage to be brought up to date with the accumulated updates where the second host is performing a heal operation and updating the bitmap corresponding to the second replica of the file to match a combination of bits present in the bitmap that corresponds to the first replica managed by the primary host in such improve the technology of receiving updates in a well-organized matter in such provide efficient recovery utilizing the bitmap when receiving data in such when a new batch of data is arrived, the bitmap would determine how to process the information in such provides an efficient self-performed file replication system.

Based on the applicant’s remark and amendments, the examiners notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggest the above limitations that are feature above, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and do not render obvious of any further modification of the references to a person of the ordinary skill in the art. 
The above limitation, when combine with the rest of the limitation recited in independent claims 1, 9, and 14 in combination with the current elements are both novel and unobvious over the prior of record.
Dependent claims 3-4, 6-8, 11-13, and 16-20 are being definite, further limiting, and fully enabled by the specification are allowed by virtue of their dependency on the corresponding independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

1/13/2021
/ANDREW N HO/Examiner
Art Unit 2162           


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162